MEMORANDUM **
Avon Davies, a California state prisoner, appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action for deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Idaho Sporting Cong., Inc. v. U.S. Forest Serv., 92 F.3d 922, 925 (9th Cir.1996), and we affirm.
The district court properly dismissed Davies’s claim of deliberate indifference to his eczema because, assuming a serious medical need, the allegations raised at most a difference of medical opinion as to the proper treatment for Davies’s condition, which does not constitute deliberate indifference. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).
The district court properly granted summary judgment on Davies’s claim of deliberate indifference to his alleged food allergies because Davies failed to raise a genuine issue of material fact as to a serious medical need. See McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (describing when a serious medical need exists), overmled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc). Further, even assuming a serious medical need, Davies failed to raise a genuine issue as to whether Dr. Low knew of and disregarded a serious risk of harm to Davies. See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir.2004) (explaining that doctors must know of and disregard an excessive risk of harm for their conduct to constitute deliberate indifference).
Davies’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.